       Case 2:13-cv-01142-AKK Document 23 Filed 06/08/20 Page 1 of 15                      FILED
                                                                                  2020 Jun-08 PM 01:33
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

DONALD BROADNAX,                 )
                                 )
      Petitioner,                )
                                 )
      vs.                        )               CASE NO. 2:13-CV-1142-AKK
                                 )
JEFFERSON S. DUNN, )
Commissioner, Alabama Department )
of Corrections,                  )
                                 )
      Respondent.                )

                          MEMORANDUM OPINION

      This case is before the court on Donald Broadnax’s Rule 59(e) Motion to

Reconsider, Alter, or Amend the Court’s Final Judgment. Doc. 22. After careful

consideration, the motion is due to be denied.

                                          I.

      “The only grounds for granting [a Rule 59] motion are newly-discovered

evidence or manifest errors of law or fact. A Rule 59(e) motion cannot be used to

relitigate old matters, raise argument or present evidence that could have been raised

prior to the entry of judgment.” Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007).

Broadnax’s motion “is not based on newly-discovered evidence;” therefore, “the only

basis for granting it would be a manifest error of law or fact.” Barber v. Dunn, No.
          Case 2:13-cv-01142-AKK Document 23 Filed 06/08/20 Page 2 of 15




5:16-CV-00473-RDP, 2019 WL 1979433, *1 (N.D. Ala. May 3, 2019), appeal filed

No. 19-12133 (11th Cir. May 31, 2019).

      “A ‘manifest error’ is not just any error but one ‘that is plain and indisputable,

and that amounts to a complete disregard of the controlling law or the credible

evidence in the record.’” Id. (quoting Error, Black’s Law Dictionary (10th ed.

2014)).

      [“]Manifest error[”] does not mean that one does not like the outcome
      of a case, or that one believes the court did not properly weigh the
      evidence. See Hutchinson v. Staton, 994 F.2d 1076, 1082 (4th Cir.
      1993) (noting that “mere disagreement does not support a Rule 59(e)
      motion”). Rather, manifest error is an “error that is plain and
      indisputable, and that amounts to a complete disregard of the controlling
      law or the credible evidence in the record.” Error, Black’s Law
      Dictionary (9th ed. 2009). [Plaintiff] has offered nothing even to
      suggest any error of this magnitude; he simply believes this court got it
      wrong the first time. Any litigant who so believes may, of course, seek
      appellate review. But such a litigant will find no relief under Rule
      59(e).

Daughtry v. Army Fleet Support, LLC, No. 1:11CV153-MHT, 2014 WL 466100, *2

(M.D. Ala. Feb. 5, 2014). The Eleventh Circuit has “reject[ed] any argument that to

err legally always equates to a ‘manifest disregard of the law.’” Montes v. Shearson

Lehman Bros., 128 F.3d 1456, 1461 (11th Cir. 1997). Therefore,

      Because [Broadnax] must show that the court made manifest errors of
      law or fact in denying his § 2254 habeas petition, his burden is
      especially high. That is so because, under § 2254(d)(1), federal habeas
      relief is precluded if “fairminded jurists could disagree” about the

                                           2
        Case 2:13-cv-01142-AKK Document 23 Filed 06/08/20 Page 3 of 15




      correctness of the state court’s decision to deny [Broadnax] relief.
      Harrington v. Richter, 562 U.S. 86, 101-02 (2011). As the Supreme
      Court has repeatedly explained, to obtain federal habeas relief, a habeas
      petitioner must show that the state court’s adjudication of his claims was
      not merely “incorrect or erroneous” but “objectively unreasonable” –
      such that no fairminded jurist could agree with the state court’s
      disposition of his claims under clearly established Supreme Court
      precedent. Lockyer v. Andrade, 538 U.S. 63, 75-76 (2003); see also
      Harrington, 562 U.S. at 101-02. Thus, to succeed on his Rule 59(e)
      motion, [Broadnax] must show that this court completely disregarded
      controlling law or credible record evidence in concluding that the state
      court’s adjudication of [Broadnax’s] claims did not transgress § 2254’s
      highly deferential standard of review. That is a high burden indeed, and
      one that [Broadnax] has not come close to carrying.

Barber, 2019 WL 1979433, at *1.

                                          II.

      Broadnax raises two issues in support of his motion: (1) that the denial of his

“claim that his trial counsel were ineffective for failing to investigate his alibi is

based on manifest errors of the law governing ineffective assistance of counsel;” and

(2) that the finding that he “was not denied due process of law because the state court

refused to allow admissible evidence to be presented during state post-conviction

proceedings is manifestly erroneous and fails to take into account relevant Supreme

Court precedent.” Doc. 22 at 2, 15. These two contentions fail to show the existence

of a manifest disregard of the law.




                                          3
           Case 2:13-cv-01142-AKK Document 23 Filed 06/08/20 Page 4 of 15




                                                A.

       Broadnax’s first contention is related to his alibi defense. As Broadnax puts it,

“[d]uring state post-conviction proceedings, [he] presented unrefuted evidence

establishing that he was present and accounted for at the work release center [WRC]

at 9:00 p.m.” Doc. 22 at 3. Broadnax overlooks however that the evidence he

presented at his second post-conviction hearing that he was purportedly at the WRC

on the night of the murders is not undisputed.

       To begin, Broadnax’s claimed alibi is disputed by his own statements to law

enforcement officers shortly after the murders. In two statements he made to police

officers, contrary to his contention now about being at the WRC, Broadnax claimed

“he had been at Welborn the entire day and evening of the murders, until

approximately 10:45 p.m., and that he had telephoned his brother from Welborn at

approximately 9:00 p.m.” Broadnax v. State, 130 So. 3d 1232, 1239 (Ala. Crim. App.

2013). And Broadnax relayed the same information to his attorneys, and only raised

the purported WRC alibi for the first time 12 years later.1 Moreover, Broadnax also

       1
        The Alabama Court of Criminal Appeals noted that this claim of ineffective assistance of
counsel was –

       based on an alibi defense that directly contradicts the alibi defense presented at
       Broadnax’s trial. In his statements to police, in his statements to his trial attorneys
       . . . , and at trial, Broadnax claimed that he was at Welborn, not at the work-release
       facility, until about 10:45 p.m. the night of the murders. Indeed, from all that
       appears, Broadnax continued claiming to have been at Welborn that night for many

                                                 4
            Case 2:13-cv-01142-AKK Document 23 Filed 06/08/20 Page 5 of 15




asserted in verified post-conviction pleadings that he was at Welborn on the night of

the murders.2 Finally, two witnesses testified at trial that Broadnax was seen at

Welborn at or about 10:45 on the night of the murders.3 In short, the record belies




        years after his convictions and sentence. Even in both his original petition, filed in
        2003, and his first amended petition, filed in 2004, Broadnax continued in his
        assertion that he was at Welborn the night of the murders. It was not until 2008, 12
        years after the crime, and after this Court had reversed the judgment denying his first
        amended petition and Broadnax had obtained new Rule 32 counsel to represent him,
        that Broadnax suddenly changed his story regarding his whereabouts the night of the
        murders and asserted that he was not at Welborn, as he had alleged for 12 years, but
        was at the Alexander City work-release facility at 9:00 p.m. the night of the murders.

Broadnax, 130 So. 3d at 1249.
        2
         See Ala. R. Crim. P. 32.6 (“A proceeding under this rule is commenced by filing a petition,
verified by the petitioner or the petitioner's attorney, with the clerk of the court.”); Ala. R. Crim. P.
App. to 32 (The form used to file a Rule 32 petition states, in pertinent part, “This petition must be
legibly handwritten or typewritten, and must be signed by the petitioner or petitioner's attorney under
penalty of perjury. Any false statement of a material fact may serve as the basis for prosecution and
conviction for perjury.”).
        3
            In relevant part, the witnesses testified:

        “At approximately 10:45 p.m. [on the night of the murders], Mark Chastain, a
        [leadman] at Welborn, found Broadnax inside a building while securing the building
        for the night. Chastain testified that he told Broadnax that the alarm had been set and
        that they had to exit the building. According to Chastain, when he asked Broadnax
        why he was still in the building, Broadnax stated that the work release van had
        dropped him off . . . .”

        “Kathy Chastain, Mark Chastain’s wife, testified that while she was outside the
        building waiting for her husband to secure the building, she saw an individual
        matching Broadnax’s description get out of a [white king-cab pickup truck] and run
        into the building.”

Broadnax v. Dunn, No. 2:13-CV-1142-AKK, 2019 WL 6829995, at *2 (N.D. Ala. Dec. 13, 2019)
(quoting Broadnax v. State, 825 So. 2d 134, 150-51 (Ala. Crim. App. 2000)).

                                                         5
       Case 2:13-cv-01142-AKK Document 23 Filed 06/08/20 Page 6 of 15




Broadnax’s contention twelve years later that he was at the WRC, instead of at

Welborn as he had previously and consistently stated, and as witnesses had testified.

      In denying his claim, this court held:

      To succeed on his claim, Broadnax must show that no reasonable
      lawyer, in light of information “already in hand” at the time of trial, see
      Strickland, 466 U.S. at 699, would have neglected to investigate whether
      Broadnax was at the WRC on the night of the murders. See Wiggins v.
      Smith, 539 U.S. 510, 527 (2003)(“In assessing the reasonableness of an
      attorney’s investigation, however, a court must consider not only the
      quantum of evidence already known to counsel, but also whether the
      known evidence would lead a reasonable attorney to investigate
      further.”). Broadnax has failed to make this showing. In particular,
      Broadnax has not shown that counsel knew or had reason to suspect that
      Broadnax was at the WRC at the time of the murders.

Broadnax, 2019 WL 6829995, *13. Although Broadnax argues that had counsel

investigated whether he was at the WRC at 9:00 on the night of the murders they

would have discovered his post-conviction evidence, he has not alleged any facts –

other than the fact that Broadnax was a prisoner living at the WRC – establishing “the

quantum of evidence already known to counsel,” and whether this “known evidence

would lead a reasonable attorney to investigate further.” See Wiggins v. Smith, 539

U.S. at 527.

      Instead, Broadnax appears to argue counsel had a bright-line duty to investigate

his presence at the WRC, stating “even if the [Welborn] alibi was suggested by Mr.

Broadnax, counsel could not neglect to investigate both the possible alibi and

                                          6
           Case 2:13-cv-01142-AKK Document 23 Filed 06/08/20 Page 7 of 15




alternative defenses,” based on ABA Guidelines. Doc. 22 at 9 and n.29 (quoting

Bemore v. Chappell, 788 F.3d 1151, 1164 (9th Cir. 2015)(quotations and alterations

omitted).4 The Supreme Court, however, has never established a bright-line duty to

investigate other possible alibis or alternative defenses. Rather, “[t]he proper measure

of attorney performance remains simply reasonableness under prevailing professional

norms.” Strickland v. Washington, 466 U.S. 668, 688 (1984).5 Moreover, the Court

       4
        He states:
       The Supreme Court held in Rompilla v. Beard[, 545 U.S. 374 (2005),] that a
       defendant’s unhelpfulness respecting his case does not negate counsel’s independent
       duty to investigate. In Rompilla, counsel conducted some mitigation investigation,
       but declined to review prior conviction records they knew the prosecution would use
       at sentencing. “If the defense lawyers had looked in the file on Rompilla’s prior
       conviction, it is uncontested they would have found a range of mitigation leads that
       no other source had opened up.” [Id. at 390.]

       “Rompilla’s own contributions to any mitigation case were minimal” and “[t]here
       were times when Rompilla was even actively obstructive by sending counsel off on
       false leads.” [Id. at 381.] Indeed, the Third Circuit found that “neither Rompilla
       himself nor any family member even hinted at the problems on which Rompilla’s
       ineffective assistance claim is based.” [Rompilla v. Horn, 355 F.3d 233, 241 (3d Cir.
       2004); rev’d 545 U.S. at 374.] Nonetheless, the Supreme Court held that “failure to
       examine Rompilla’s prior conviction file fell below the level of reasonable
       performance.” [Rompilla, 545 U.S. at 383.] In doing so, it quoted the 1982 ABA
       Standards for Criminal Justice 4-4.1 (2d ed. 1982 Supp.), affirming, in relevant part,
       “[t]he duty to investigate exists regardless of the accused’s admissions or statements
       to the lawyer . . . .” [Id. at 387.]

Doc. 22 at 9-10.
       5
           As the Eleventh Circuit explained:

       [Petitioner] argues . . . that the state habeas court’s decision cannot be squared with
       Strickland’s holding as the Supreme Court has applied the holding in several later
       cases: Williams v. Taylor, 529 U.S. 362 (2000); Wiggins v. Smith, 539 U.S. 510
       (2003); Rompilla v. Beard, 545 U.S. 374 (2005); Porter v. McCollum, 558 U.S. 30

                                                 7
        Case 2:13-cv-01142-AKK Document 23 Filed 06/08/20 Page 8 of 15



has held that ABA Guidelines cannot be substituted for local and contemporaneous

professional standards: “Restatements of professional standards, we have recognized,

can be useful as ‘guides’ to what reasonableness entails, but only to the extent they

describe the professional norms prevailing when the representation took place.”

Bobby v. Van Hook, 558 U.S. 4, 7 (2009). And, “[b]eyond the general requirement

of reasonableness, ‘specific guidelines are not appropriate.’” Cullen v. Pinholster,

563 U.S. 170, 195 (2011)(quoting Strickland, 466 U.S. at 688). Indeed, “[i]t is

‘[r]are’ that constitutionally competent representation will require ‘any one technique

or approach.’” Id. (quoting Harrington v. Richter, 562 U.S. 86,106 (2009)). “[T]he

Strickland test of necessity requires a case-by-case examination of the evidence.”

Id. at 196 n.17 (citations and internal quotations omitted).



      (2009); and Sears v. Upton, 561 U.S. 945 (2010). The [Eleventh Circuit] Court notes
      initially that “these [cases] are . . . relevant only to the extent they might demonstrate
      that [petitioner’s] counsel, confronted with circumstances like those presented at the
      time and place of [his] trial, failed to adhere to the standard of reasonable
      representation.” Anderson v. Sec’y, Fla. Dep’t of Corr., 752 F.3d 881, 904 (11th Cir.
      2014). The Supreme Court has faulted lower courts for reading these cases to
      establish “a ‘constitutional duty to investigate’ capital cases in a particular,
      prescribed way.” Id. at 906 (quoting Pinholster, 131 S. Ct. at 1406). They do not
      create any “mechanistic rules of law at all for investigation or for presentation of
      evidence in capital cases.” Chandler, 218 F.3d at 1317 n.21. Nor can any of these
      cases “command the outcome for this case” because the facts here are “materially
      different, allowing for different outcomes under Strickland.” Id.

Butts v. GDCP Warden, 850 F.3d 1201, 1243-45 (11th Cir. 2017)(alterations added; footnote,
original alterations, and parallel citations omitted).


                                                  8
        Case 2:13-cv-01142-AKK Document 23 Filed 06/08/20 Page 9 of 15



      Here, Broadnax asserts that federal law clearly established that counsel had a

duty to investigate his alibi “regardless of any admission or statement by [him]

concerning facts constituting guilt.” See doc. 22 at 10-11 (citations omitted). And,

Broadnax argues that “[t]he clearest illustration of this Court’s manifestly erroneous

legal conclusions is its acceptance of the ACCA’s wholly incorrect view that Mr.

Broadnax was required to provide all of the information to his lawyers, and his failure

to do so meant that they did not perform deficiently.” Id. at 14 (footnote omitted).

The court’s opinion, according to Broadnax, “squarely contradicts Rompilla and is

manifestly erroneous.” Id. at 15. These contentions are unavailing.

      To begin, no clearly established law has set forth such a specific duty on

counsel. Addressing a similar issue, the Eleventh Circuit held:

      [P]etitioner implies that his failure to inform Manning [petitioner’s
      attorney] about his abusive childhood should have no bearing on our
      analysis of his claim [based on a deficient investigation].

      This argument misstates the holdings in Rompilla and Wiggins. In
      Rompilla, the defendant’s “own contributions to any mitigation case
      were minimal,” but this was irrelevant to the [Supreme] Court’s decision
      on effectiveness. 545 U.S. at 381. The Court held counsel ineffective
      because they failed to examine a readily available file containing
      information about Rompilla’s prior conviction for rape and assault,
      despite knowing that the prosecutor was planning on using Rompilla’s
      prior conviction as an aggravating factor in seeking a death sentence.
      Id. at 383. The [Supreme] Court never fully addressed the significance
      of Rompilla’s lack of cooperation. Id. (“There is no need to say more
      [regarding whether counsel should have further investigated Rompilla’s
      background], however, for a further point is clear and dispositive: the

                                          9
       Case 2:13-cv-01142-AKK Document 23 Filed 06/08/20 Page 10 of 15



      lawyers were deficient in failing to examine the court file on Rompilla’s
      prior conviction.”).

      In Wiggins, the defendant never informed counsel about the sexual
      abuse he suffered as a child, but did describe his own background as
      “disgusting” in a pre-sentence investigation report, to which counsel had
      access. 539 U.S. at 523. In addition, the Court never directly addressed
      the significance of Wiggins’s failure to inform counsel about his sexual
      abuse, because counsel had sufficient information from available records
      to encourage further investigation into Wiggins’s upbringing,
      independent of any information provided by Wiggins. Id. at 524. For
      purposes of our review under section 2254(d)(1), federal law consists of
      the holdings of Supreme Court cases, not the dicta, and petitioner is not
      even relying on dicta; these cases simply say nothing about the
      significance of Rompilla’s or Wiggins’s failure to provide information
      to counsel. See Gore [v. Sec'y for Dep't of Corr., 492 F.3d [1273,] 1294
      [(11th Cir. 2007)]. (“Section 2254(d)(1) explicitly establishes Supreme
      Court precedent as the vel non of ‘clearly established federal law.’ Our
      basis for comparison, therefore, is the holdings – not the dicta – of
      Supreme Court decisions at the time the Florida Supreme Court issued
      its opinion.”)(citation omitted).

Newland v. Hall, 527 F.3d 1162, 1204–05 (11th Cir. 2008). Moreover, Broadnax’s

statements – which consistently insisted for twelve years following the murders that

he was at Welborn – was a fact considered by this court and the state appellate court

in determining whether     reasonable counsel would have investigated whether

Broadnax was somewhere other than Welborn on the night of the murders as he

claimed.

      Finally, Broadnax’s case –

      is not a case in which the defendant’s attorneys failed to act while
      potentially powerful mitigating evidence stared them in the face, cf.

                                         10
           Case 2:13-cv-01142-AKK Document 23 Filed 06/08/20 Page 11 of 15



       Wiggins, 539 U.S. at 525, or would have been apparent from documents
       any reasonable attorney would have obtained, cf. Rompilla v. Beard, 545
       U.S. 374, 389–393.6 It is instead a case, like Strickland itself, in which
       defense counsel’s “decision not to seek more” mitigating evidence from
       the defendant’s background “than was already in hand” fell “well within
       the range of professionally reasonable judgments.” 466 U.S., at 699.

Bobby, 558 U.S. at 11-12 (parallel citations omitted and footnote added). As this

court held, “[r]elevant to the court’s inquiry, although Broadnax presented evidence

at the 2011 Rule 32 hearing that he was at the WRC by 9:00 p.m. on the night of the

murders, he did not present any evidence that his trial attorneys had this information

or that they had any reason to suspect that he was at the WRC, rather than at Welborn

as he had told them and as witnesses at trial had confirmed.” Broadnax, 2019 WL

6829995, at *12.7

       6
         The Rompilla court noted that the criminal file at issue contained “mitigation evidence or
red flags” that counsel “could not reasonably have ignored . . . simply because they were
unexpected.” Rompilla, 545 U.S. at 391 n.8. However, the Court did not find a duty to search for
this mitigation evidence simply because the evidence was there; the duty to search further was the
product of the suggestion of the evidence’s existence contained in the criminal file.
       7
        As the court noted in denying his claim:
       . . . Broadnax has not shown that counsel knew or had reason to suspect that
       Broadnax was at the WRC at the time of the murders.

       “[T]he duty to investigate does not force defense lawyers to scour the globe on the
       off chance something will turn up; reasonably diligent counsel may draw a line when
       they have good reason to think further investigation would be a waste.” Rompilla v.
       Beard, 545 U.S. 374, 383 (2005). Therefore, “[i]n assessing the reasonableness of
       an attorney’s investigation, . . . a court must consider not only the quantum of
       evidence already known to counsel, but also whether the known evidence would lead
       a reasonable attorney to investigate further.” Wiggins v. Smith, 539 U.S. at 527. This
       “known evidence” includes defendant’s statements and actions, and, indeed, “[t]he
       reasonableness of counsel’s actions may be determined or substantially influenced

                                                11
       Case 2:13-cv-01142-AKK Document 23 Filed 06/08/20 Page 12 of 15



      Put simply, neither the Supreme Court nor the Eleventh Circuit has held that

counsel have an independent duty to pursue a potential alibi that is different from the

one a client repeatedly asserted and one the client and others never even mentioned

or insinuated exited. Broadnax’s assertions to the contrary – i.e. that the facts and

circumstances existing at the time of trial – including his own statements – are

irrelevant to the reasonableness of his counsel’s investigation into an alternative alibi

– do not demonstrate a manifest error of law sufficient to grant his motion.

                                              B.

      Broadnax’s second contention of alleged error is related to the suitability of

hearsay evidence at post-conviction proceedings. As Broadnax puts it:



      by the defendant’s own statements or actions.” Strickland, 466 U.S. at 691. As
      Strickland notes:

             Counsel’s actions are usually based, quite properly, on informed strategic
             choices made by the defendant and on information supplied by the defendant.
             In particular, what investigation decisions are reasonable depends critically
             on such information. For example, when the facts that support a certain
             potential line of defense are generally known to counsel because of what the
             defendant has said, the need for further investigation may be considerably
             diminished or eliminated altogether. And when a defendant has given
             counsel reason to believe that pursuing certain investigations would be
             fruitless or even harmful, counsel’s failure to pursue those investigations may
             not later be challenged as unreasonable. In short, inquiry into counsel’s
             conversations with the defendant may be critical to a proper assessment of
             counsel’s investigation decisions, just as it may be critical to a proper
             assessment of counsel’s other litigation decisions.
      Id.

Broadnax, 2019 WL 6829995, at *13.

                                               12
           Case 2:13-cv-01142-AKK Document 23 Filed 06/08/20 Page 13 of 15



       At Mr. Broadnax’s post-conviction hearing, his expert, Dr. Ken
       Benedict, was not permitted to testify to hearsay information he obtained
       while working on Mr. Broadnax’s case. There is no dispute that had Dr.
       Benedict testified at trial, he would have been permitted to testify in full.
       This Court agreed with the Alabama Courts that Mr. Broadnax was not
       denied due process of law. That conclusion is manifestly erroneous.

Doc. 22 at 15. To support this contention, Broadnax notes that the Supreme Court has

held that reliable hearsay evidence is admissible during the penalty phase of a death-

penalty trial. See doc. 22 at 16 and n.57.8 Indeed, as it relates to the penalty phase,

the Court held, “the fact that some of [Sear’s] evidence may have been ‘hearsay’ does


       8
        He states:
       In Sears [v. Upton, the Supreme Court held that “we have also recognized that
       reliable hearsay evidence that is relevant to a capital defendant's mitigation defense
       should not be excluded by rote application of a state hearsay rule.” [Footnote 57]
       Sears does not contain [an] “unless the defendant can provide the information in a
       different manner” exception.

               [Footnote 57] 561 U.S. at 950, n.3.
Doc. 22 at 16 and n.57.

       This quote from Sears is found in footnote 6 at page 950. Footnote 3 of the dissent, cited on
page 950 of the majority opinion, notes, in pertinent part:

       In Green, we held it violated constitutional due process to exclude testimony
       regarding a co-conspirator’s confession that he alone committed the capital murder
       with which the defendant was charged. Our holding depended on “th[e] unique
       circumstances” of the case: the testimony to be used at sentencing was “highly
       relevant” and “substantial[ly]” reliable as a statement against penal interest made to
       a close friend; it was corroborated by “ample” evidence and was used by the State to
       obtain a conviction in a separate trial against the co-conspirator. 442 U.S., at 97, 99
       S. Ct. 2150. Here there are no such circumstances. The testimony is uncorroborated
       second-hand reporting from self-interested witnesses that is unreliable and therefore
       likely inadmissible.

Sears, 561 U.S. at 961 n.3 (Scalia, J., dissenting).

                                                 13
       Case 2:13-cv-01142-AKK Document 23 Filed 06/08/20 Page 14 of 15



not necessarily undermine its value – or its admissibility – for penalty phase

purposes.” Sears v. Upton, 561 U.S. 945, 950 (2010). As the Court noted:

      Like Georgia’s “necessity exception” to its hearsay rules, see Ga. Code
      Ann. § 24-3-1(b) (2006), we have also recognized that reliable hearsay
      evidence that is relevant to a capital defendant’s mitigation defense
      should not be excluded by rote application of a state hearsay rule. See
      Green v. Georgia, 442 U.S. 95, 97 (1979) (per curiam) (“Regardless of
      whether the proffered testimony comes within Georgia’s hearsay rule,
      under the facts of this case its exclusion constituted a violation of the
      Due Process Clause . . . . The excluded testimony was highly relevant
      to a critical issue in the punishment phase of the trial”); see also
      Chambers v. Mississippi, 410 U.S. 284, 302 (1973) (“In these
      circumstances, where constitutional rights directly affecting the
      ascertainment of guilt are implicated, the hearsay rule may not be
      applied mechanistically to defeat the ends of justice”). We take no view
      on whether the evidence at issue would satisfy the considerations we set
      forth in Green, or would be otherwise admissible under Georgia law.

Id. at 950 n.6 (parallel citations omitted).

      Critically, however, neither Sears nor the cases cited therein establish a right

to the presentation of inadmissible hearsay evidence during the state-court post-

judgment hearing. In addressing the merits of Broadnax’s due-process issue, this

court held that the exclusion of Dr. Benedict’s hearsay testimony pursuant to state

evidentiary rules did not violate Broadnax’s right to due process: “Simply arguing

that hearsay statements are admissible in the penalty phase proceedings is insufficient

to establish that exclusion of hearsay testimony made the Rule 32 proceeding so

fundamentally unfair that it violated his right to due process.” Broadnax, 2019 WL


                                           14
       Case 2:13-cv-01142-AKK Document 23 Filed 06/08/20 Page 15 of 15



6829995, at *19. There is no clearly established federal law holding that a defendant’s

due process rights are violated by the exclusion of hearsay testimony, pursuant to

state law, during a state post-conviction proceeding. Consequently, as to this issue,

Broadnax has failed also to prove that this court’s decision constituted a manifest

disregard of the law.

                                         III.

      In light of his failure to show that this court completely disregarded controlling

law or credible record evidence in rejecting his claims, Broadnax’s Rule 59(e)

Motion to Reconsider, Alter, or Amend the Court’s Final Judgment, doc. 22, will be

denied.

      DONE and ORDERED this 8th day of June, 2020.



                                 _____________________________________
                                      ABDUL K. KALLON
                                 UNITED STATES DISTRICT JUDGE




                                          15
